Citation Nr: 1014269	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to December 
1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an August 2007 decision, the Board denied service 
connection for bilateral knee disability, to include as 
secondary to bilateral pes planus, and bilateral ankle 
disability, to include as secondary to bilateral pes planus.

The Veteran appealed the August 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a January 2008 Order granted a January 2008 Joint 
Motion for Remand.  

This case was again before the Board in May 2008, at which 
time it was remanded to schedule a video conference hearing 
before the Board.  A videoconference hearing before a 
Veterans Law Judge of the Board was held in August 2008.  In 
a December 2008 decision, the Board again denied service 
connection for bilateral knee disability, to include as 
secondary to bilateral pes planus, and bilateral ankle 
disability, to include as secondary to bilateral pes planus.  

Thereafter, the parties submitted an undated Joint Motion for 
Vacatur and Remand (Joint Motion).  By order dated in 
November 2009, the Court granted the Joint Motion and 
remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion stated that the Board's December 2008 Board 
decision failed to adjudicate a reasonably raised claim of 
entitlement to service connection for bilateral pes planus.  

The Board observes that the claim for service connection for 
bilateral pes planus is inextricably intertwined with the 
claims for service connection for bilateral knee and ankle 
disabilities, to include as secondary to bilateral pes 
planus, currently before the Board.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  Thus, the 
Board cannot readjudicate the Veteran's bilateral ankle and 
knee claims until the RO has developed and adjudicated his 
bilateral pes planus claim.  

The Board also observes that the claim for bilateral pes 
planus, though inextricably intertwined with the Veteran's 
previous service connection claims, has not been developed or 
adjudicated by the RO.  Thus, it is not appropriate for 
appellate consideration at this time.  

The Veteran previously testified before the Board as to the 
bilateral knee and ankle claims in July 2006 and August 2008.  
In January 2010 correspondence, his attorney again requested 
a hearing at the local RO via a Travel Board, presumably for 
the bilateral pes planus claim.

The Board observes that an appellant, or an appellant's 
representative, may request a hearing before the Board at a 
VA field facility when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in Rule 1304 (§ 20.1304) of this part.  Requests for such 
hearings before a substantive appeal has been filed will be 
rejected.  38 C.F.R. § 20.703 (2009).

Thus, in the present case, if the RO ultimately denies the 
Veteran's claim for service connection for bilateral pes 
planus, he may request a Travel Board hearing if and when he 
submits a substantive appeal, or thereafter.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
are fully satisfied with respect to the 
Veteran's claim for service connection 
for bilateral pes planus.  See also 
38 C.F.R. § 3.159.

2.  After conducting any development 
deemed necessary, adjudicate 
entitlement to service connection for 
bilateral pes planus.  Notice of the 
determination, and the Veteran's 
appellate rights, should be provided to 
the Veteran and his representative.  If 
notice of disagreement is received as 
to such determination, an SOC should be 
issued in this regard, and the Veteran 
should be afforded the appropriate 
period of time to respond.  The Veteran 
must be advised that a timely 
substantive appeal must be submitted in 
order to perfect an appeal as to any 
matter.  The Veteran and his 
representative are hereby advised that 
if a timely substantive appeal is 
provided as to the pes planus claim, 
the Veteran may request to present 
testimony as to that issue before a 
Veterans Law Judge of the Board, 
including at a hearing at the local RO 
via videoconference or as a Travel 
Board hearing, if so desired. 

3.  Readjudicate the Veteran's claims 
for service connection for bilateral 
knee disability, to include as 
secondary to bilateral pes planus, and 
bilateral ankle disability, to include 
as secondary to bilateral pes planus.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided an 
SSOC and afforded an opportunity to 
respond.  The case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________                             
_________________________
          K. A. BANFIELD                                                   
ROBERT E. SULLIVAN
        Veterans Law Judge,                                                     
Veterans Law Judge, 
    Board of Veterans' Appeals                                         
Board of Veterans' Appeals



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


